665 S.E.2d 743 (2008)
In the Matter of K.H., A Minor Juvenile.
Appealed by Cumberland County DSS and GAL.
No. 186P08.
Supreme Court of North Carolina.
August 26, 2008.
Elizabeth Kennedy-Gurnee, Fayetteville, for Cumberland County DSS.
Beth A. Hall, Attorney Advocate, for Guardian ad Litem.
Terry F. Rose, Smithfield, for Stacey Means.

ORDER
Upon consideration of the petition filed by Petitioners (Cumberland County DSS & GAL) on the 22nd day of April 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."
Upon consideration of the petition filed on the 22nd day of April 2008 by Petitioners (Cumberland County DSS & GAL) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."